Citation Nr: 1101367	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-03 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
bilateral tinea pedis.

2.  Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus.

3.  Entitlement to an initial disability rating in excess of 30 
percent for headaches.

4.  Entitlement to an initial disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for residuals of a right 
leg injury.

6.  Entitlement to service connection for rash and hives, to 
include as secondary to service-connected PTSD.

7.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU). 

REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1971, 
with prior service in the Reserves, and his awards and 
decorations include a Purple Heart and a Combat Infantryman 
Badge.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from several rating decisions issued by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Jackson, 
Mississippi, with a complex procedural history.

In a July 2004 decision, the RO granted service connection for 
bilateral tinea pedis with a noncompensable disability rating, 
bilateral pes planus with a 10 percent rating, and headaches with 
a 30 percent rating.  In an October 2004 decision, the RO denied 
a disability rating in excess of 30 percent for the Veteran's 
service-connected PTSD.  The Veteran appealed from each of these 
rating determinations. 

This case initially came before the Board in July 2006, at which 
point the Board remanded these four issues to the RO to scheduled 
the Veteran for his requested Travel Board hearing.  The Veteran 
testified before the undersigned Veterans Law Judge at a hearing 
at the RO in June 2007.  A transcript of that hearing has been 
associated with the claims file.

This case returned to the Board in April 2008.  At that time, the 
Board noted that the issues of service connection for a skin rash 
and hives, to include as secondary to PTSD, and for residuals of 
a right leg injury had been raised but not addressed.  As such, 
the Board referred these two issues to the RO for appropriate 
action.  

Also in April 2008, the Board granted a partial increased rating 
of 70 percent for PTSD, and denied an increased rating for 
bilateral tinea pedis, bilateral pes planus, and headaches.  The 
Veteran appealed from this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2009 Order, 
pursuant to a Joint Motion for Remand, the Court vacated the 
Board's decision, except as to the grant of a rating of 70 
percent for PTSD, and remanded these four issues to the Board.  
In particular, the Court found that the Board had failed to 
consider the potential applicability of 38 C.F.R. § 4.16(b), or 
entitlement to a TDIU, to the Veteran's claims for an increased 
rating, although the evidence of record raised the issue of 
unemployability due to service-connected disabilities.

This case again came before the Board in February 2010, upon 
remand from the Court.  At that time, to comply with the Court's 
Order, the Board remanded the case to the RO for further 
development and adjudication, to include as to the effect of the 
Veteran's disabilities on his employability.  As discussed below, 
the RO did not substantially complete the remand directives and, 
therefore, the four increased rating claims must again be 
remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Although the issue of entitlement to a TDIU is encompassed in 
these increased rating claims, as explained by the Court and in 
the Board's February 2010 remand, it has now been listed as a 
separate issue for ease of adjudication.

Also in February 2010, the Board noted that the RO had denied 
service connection for a rash and hives and for residuals of a 
right leg injury in rating decisions dated in August 2008 and 
August 2009, respectively.  As the Veteran had filed timely 
notices of disagreement, the Board remanded these two issues to 
the RO for the issuance of a statement of the case (SOC).  The 
Veteran thereafter filed a timely substantive appeal, and these 
two issues are again before the Board.  As discussed below, the 
Board finds that these two issues may be adjudicated at this 
time.

The issues of entitlement to an increased rating for PTSD, 
bilateral pes planus, bilateral tinea pedis, headaches, and a 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the Department of Veterans Affairs Regional 
Office.  VA will notify the Veteran if further action is 
required.


FINDINGS OF FACT

1.  Although the Veteran had symptoms of a rash or hives in 
service, the weight of the evidence fails to establish continuous 
symptoms after service, a current chronic disability of rash or 
hives, or that any current symptoms are related to service, or to 
the service-connected PTSD.

2.  Although the Veteran was treated for a right leg injury 
during service, the weight of the evidence fails to establish 
continuous symptoms after service, a current chronic disability 
of residuals of a right leg injury, or that any possible current 
symptoms are related to service.


CONCLUSIONS OF LAW

1.  Rash and/or hives were not incurred in or aggravated by 
active service, and it was not proximately caused or aggravated 
by a service-connected disability, to include PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

2.  Residuals of a right leg injury were not incurred or 
aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 
1110¸ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in October 2007 and January 
2009, prior to the respective initial unfavorable rating 
decisions, of the evidence and information necessary to 
substantiate his service connection claims, to include as 
secondary to a service-connected disability, for rash and hives 
and for residuals of a right leg injury.  These letters also 
informed the Veteran of his and VA's responsibilities in 
obtaining such evidence, and the evidence and information 
necessary to establish a disability rating and an effective date, 
in accordance with Dingess/Hartman.  

With regard to the duty to assist, the Veteran's service 
treatment records and all identified, available VA and private 
treatment records have been obtained and considered.  The Veteran 
has not identified, and the record does not otherwise indicate, 
any outstanding medical records that are necessary to decide his 
claims.  In particular, there is no indication that the Veteran 
receives any benefits from the Social Security Administration 
pertaining to his claimed disabilities.  

The Board notes that the Veteran has not been afforded a VA 
examination in connection with these  service connection claims.  
However, as discussed below, while the evidence establishes a 
right leg injury and symptoms of a rash or hives during service, 
the weight of the evidence fails to establish a current 
disability related to the right leg injury, or a chronic 
disability of rash or hives.  Specifically, the Board finds 
herein that the Veteran's report of symptoms after service and 
currently, as well as a current diagnosis, is not credible when 
compared with the other evidence of record.  As such, the Board 
finds that the medical evidence of record is sufficient to 
adjudicate the Veteran's service connection claims and no VA 
examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Under these circumstances, a remand as to these service 
connection claims would serve no useful purpose, as it would 
unnecessarily impose additional burdens on VA with no benefit to 
the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has 
satisfied its duties to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceedings.  As 
such, the Veteran will not be prejudiced by a decision on his 
claims at this time.

II. Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), if a 
condition was noted during service, the nexus element may be 
established based on competent medical or lay evidence of 
continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  In order to establish service 
connection on a secondary basis, the evidence must show: (1) that 
a current disability exists, and (2) that the current disability 
was either proximately caused by or proximately aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran asserted in his June 2007 claim for 
rash or hives as related to stress or panic attacks (or his 
service-connected PTSD) that he was treated for such condition in 
service, and that it has "started again and occurs 
occasionally."

With respect to residuals of a right leg injury, the Veteran 
sought service connection for such condition in April 1971, 
referring to an injury in the summer of 1962.  A July 1971 rating 
decision indicated that this issue was deferred pending further 
development, but the issue was never resolved.  Accordingly, the 
Board referred this issue to the RO for appropriate action in 
April 2008.  Although the Veteran was subsequently notified as to 
the requirements for service connection, he has provided no 
further lay evidence in support of this claim.

Service treatment records confirm that the Veteran hit his right 
leg in September 1962, which resulted in a bruise, swelling, and 
tenderness of the tibia, and was treated with massage and 
crutches.  Further, the Veteran was treated in September 1964 for 
a fungal rash between the legs, or in the groin.  Other 
documented skin symptoms were associated with the Veteran's 
already service-connected bilateral foot conditions and residuals 
of a shell fragment wound to the right forearm.  

Moreover, the Board notes that the Veteran had combat service, as 
evidenced by his receipt of a Purple Heart and a Combat 
Infantryman Badge.  See DD Form 214.  Although the Veteran has 
not specifically claimed that any right leg symptoms or rash or 
hives during service were related to combat, such symptoms would 
be consistent with his verified combat service.  Therefore, under 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), his lay evidence 
is sufficient to establish that these symptoms or injuries 
occurred as reported.  See also Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (a lay witness is competent to testify as to the 
occurrence of an in-service injury or incident where such issue 
is factual in nature); Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (a lay witness is competent to testify to a lack of 
observable symptoms prior to service, as well as to initial 
manifestation and treatment for such symptoms during service).  

As such, the evidence of record establishes symptoms of a rash or 
hives, in addition to the service-connected feet disorders, and a 
right leg injury during service.  Nevertheless, to be entitled to 
service connection for rash or hives, to include as secondary to 
the service-connected PTSD, or for residuals of a right leg 
injury, the evidence must also demonstrate both a current 
disability and a nexus between such disability and service.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994); Barr, 21 Vet. App. at 307.

In this regard, the Veteran reported no symptoms or disabilities, 
and no defects or abnormalities were noted, in his February 1971 
examination upon separation from active duty.  Additionally, in a 
June 1971 VA examination, the Veteran was expressly found to have 
no dermatological problems other than on his feet (for which he 
was already service-connected).  The June 1971 examiner also 
noted a history of contusion to the right leg over the mid-
portion of the tibia, but stated that there was no evident 
residual from such injury.  

Furthermore, VA and private treatment records dating from 1972 
through 1999, and from October 2003 through September 2010, 
reflect no complaints or treatment for any rash or hives, other 
than in the already service-connected areas.  In particular, the 
Veteran reported no rash or hives related to his mental health 
symptoms, in either his physical or mental health treatment 
sessions.  Additionally, the Veteran was expressly recorded to 
have no rashes or itching in October 2003.  

These extensive post-service records also contain no 
documentation of any symptoms pertaining to the right leg.  In 
July 2009, the Veteran was specifically noted to have no 
untreated health concerns.  The Board notes that he reported 
having intermittent needle-like sensations in his right foot in 
May 2010, but these symptoms had only been present for 4-5 
months, and there is no indication that they are related to his 
in-service injury.

The Board notes that the Veteran is competent to testify to 
observable symptoms of rash or hives, as well as to observable 
symptoms involving the right leg after service. See Layno, 6 Vet. 
App. at 469-71; Barr, 21 Vet. App. at 308.  The Board further 
notes that the Veteran is competent to diagnose a current 
disability related to rash or hives or to a right leg disability, 
to the extent that such conditions may be diagnosed by their 
unique and readily identifiable features.  See Barr, 21 Vet. App. 
at 308; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  

However, as noted above, the Veteran has not claimed to have 
continuous symptoms of rash or hives, or any symptoms involving 
the right leg, since service.  Rather, he has provided no lay 
evidence concerning his right leg since the initial April 1971 
claim, and he has only claimed that his rash or hives reappeared 
recently.  Moreover, to the extent that he does claim continuous 
symptoms, the Board finds the Veteran's testimony to be not 
credible, as it is inconsistent with the other evidence of 
record.  Specifically, as summarized above, the contemporaneous 
medical evidence of record reflects no complaints of any symptoms 
after service or currently and, significantly, indicates 
affirmative denial of symptoms on several occasions.  See Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the 
purposes of medical treatment may be afforded greater probative 
value because there is a strong motive to tell the truth in order 
to receive proper care).  

Furthermore, to the extent that the Veteran asserts that he has a 
current chronic disability of rash or hives, or residuals of a 
right leg disability, and is competent as to this issue, the 
Board finds that his testimony to this effect is outweighed by 
the medical findings of record, namely, the June 1971 VA 
examination report and the post-service treatment records 
summarized above.  This is because these medical professionals 
have specialized knowledge, training, and experience.  

In addition, the Veteran is not competent to testify that any 
possible current disabilities of rash or hives, or a right leg 
disability, are related to his symptoms during service, due to 
the complexity of the body systems involved.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 
308.  There is also no medical evidence indicating that any 
possible current disability is related to service, or to a 
service-connected disability. 

In summary, the weight of the competent and credible evidence 
fails to establish a current chronic disability of rash or hives, 
or residuals of a right leg injury.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (disallowing service connection where 
there is no present disability).  Further, the evidence fails to 
establish that any possible current disability is related to 
service, based on continuity of symptomatology or otherwise, to 
include as secondary to any service-connected disabilities.  As 
the preponderance of the evidence is against service connection 
for such disabilities, the benefit of the doubt doctrine does not 
apply and the Veteran's claims must be denied.  38 C.F.R. § 
3.102.


ORDER

Service connection for residuals of a right leg injury is denied.

Service connection for rash and hives is denied.


REMAND

Further development is necessary for a fair adjudication of the 
Veteran's increased rating claims, to include an inferred TDIU, 
and because the AOJ did not substantially comply with the prior 
remand directives.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; 
see also Stegall, 11 Vet. App. 268.  

As discussed in the Board's prior remand, the Veteran and VA's 
Secretary agreed, and the Court ordered, pursuant to the 
September 2009 Joint Motion for Remand, that the Board's April 
2008 decision failed to consider the potential applicability of 
38 C.F.R. § 4.16(b), or entitlement to a TDIU.  The parties 
agreed that the record includes evidence that the Veteran's 
service-connected disabilities, and specifically his PTSD and 
headaches, interfered with his employment.  They specifically 
referred to evidence from the August 2002 PTSD examination, 2004 
hearing, 2004 PTSD examination, August 2005 examination for 
headaches, 2005 PTSD examination, and June 2007 hearing.  As also 
noted by the Board and in the Joint Motion for Remand, a TDIU 
claim is part and parcel of an increased rating claim when it is 
raised by the record, in that evidence of unemployability is 
submitted during the appeal from a rating assigned for the 
underlying disability.  In other words, a TDIU must be considered 
in determining the proper disability rating if there is cogent 
evidence of unemployability, regardless of whether the claimant 
specifically states that he is seeking TDIU benefits.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009); Comer v Peake, 552 F.3d 
1362, 1366 (Fed. Cir. 2009).

Accordingly, consistent with the Court's Order pursuant to the 
Joint Motion for Remand, the Board remanded the case to the RO 
for further development in February 2010.  The RO was 
specifically directed to afford the Veteran an appropriate VA 
examination to determine whether he has been unable to secure or 
maintain substantially gainful employment due solely to his 
service-connected disabilities during the appeal.  The examiner 
was to specifically comment on the evidence referred to in the 
Joint Motion for Remand.  

Contrary to the Court's Order, the Joint Motion for Remand, and 
the Board's discussion and directives in the prior remand, the RO 
determined that the issue of a TDIU had not been raised and 
should not be addressed, in part because the Veteran had not 
expressly raised this issue.  See August 2010 deferred rating 
worksheet.  The Board acknowledges that the RO afforded the 
Veteran separate VA examinations for each of his service-
connected disabilities from May to June 2010, and the examiners 
addressed the effects of each of the disabilities on the 
Veteran's employability.  However, he was not afforded a VA 
examination to determine the effect of all of his service-
connected disabilities on his employment, as directed in the 
prior remand.  Further, none of the VA examiners commented on the 
specific evidence cited in the Joint Motion for Remand, as also 
directed in the Board's remand.  Moreover, the PTSD examiner did 
not provide any rationale for her opinion that such disability 
did not prevent the Veteran from gainful employment, even though 
she found that the Veteran continued to be unable to tolerate 
stressful situations, one of the symptoms referred to in the 
Joint Motion for Remand.  

As such, the Board finds that the RO failed to substantially 
comply with the prior remand directives, and the case must be 
remanded for this purpose.  See Stegall, 11 Vet. App. 268.  
Furthermore, the Board finds that the Veteran should also be 
afforded a social and industrial survey upon remand, as 
adjudication of the inferred TDIU claim involves the impact of 
several disabilities.  

As explained previously, VA regulations provide that a total 
disability rating may be granted where the schedular rating is 
less than 100 percent if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  Generally, to be eligible for a TDIU, the 
following percentage thresholds must be met: if there is only one 
service-connected disability, it shall be ratable at 60 percent or 
more; if there are two or more service-connected disabilities, 
there must be at least one disability rated at 40 percent or more 
and sufficient additional disabilities to bring the combined 
overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  However, if these threshold criteria are not met, but 
the evidence reflects that the Veteran is unemployable by reason 
of service-connected disabilities, the case must be submitted to 
the Director, Compensation and Pension Service, for extra-
schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  

In determining unemployability for these purposes, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but not to his age or any 
impairment caused by nonservice-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  To warrant 
a TDIU, the record must reflect some factor which takes the 
Veteran's case outside the norm of his service-connected 
disabilities.  Further, the sole fact that he is unemployed or has 
difficulty obtaining employment is not enough, as a high rating in 
itself is a recognition that the Veteran's service-connected 
disabilities make it difficult to work.  The question is whether 
the Veteran is capable of performing the physical and mental acts 
required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  However, the Veteran need not show 100 percent 
unemployability in order to be entitled to a TDIU.  Roberson v. 
Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall afford the Veteran a VA 
social and industrial survey to assess his 
employment history and day- to-day 
functioning.  A written copy of the report 
should be inserted into the claims folder. 

2.  Thereafter, the RO shall afford the 
Veteran an appropriate VA examination in 
order to determine the effects on his 
employability from his service-connected 
disabilities, including PTSD, headaches, 
bilateral pes planus, bilateral tinea 
pedis, and residuals of shell fragment 
wound to the right forearm.  The entire 
claims file and a copy of this remand, as 
well as the September 2009 Joint Motion 
for Remand, must be made available for 
review, and such review should be noted in 
the examination report.  All necessary 
tests and studies should be conducted.

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or more) that the Veteran's service-
connected disabilities, separately or 
together, have prevented him from securing 
and following substantially gainful 
employment at any point during the period 
on appeal, or since September 2002.  Such 
opinion should reflect consideration of 
the Veteran's level of education, special 
training, and previous work experience, 
but not the effects of age or any 
nonservice-connected disabilities.  A 
complete rationale must be provided for 
any opinion expressed, which should 
reflect consideration of both the lay and 
medical evidence.  

The examiner should address all pertinent 
evidence in the claims file, and 
specifically the following evidence 
highlighted in the Joint Motion for 
Remand: (i) an August 2002 PTSD 
examination where the Veteran indicated 
that he lived an extremely isolated life, 
and the examiner noted that the Veteran 
had persistent symptoms of arousal that 
resulted in irritability in his job and 
difficulty concentrating, (ii) a 2004 
hearing where the Veteran indicated that 
his headaches interfered with his ability 
to work and that he was forced to take 
early retirement, (iii) a 2004 examination 
where the Veteran stated that he would not 
leave his home for a week at a time, (iv) 
an August 2005 examination for headaches 
that revealed daily headaches with 
prostrating nature twice a week, (v) a 
PTSD examination that revealed that the 
Veteran's symptoms interfered with his 
social functioning and that he was unable 
to tolerate stressful situations, and (vi) 
June 2007 testimony that the Veteran had 
difficulty sleeping at nights and that 
this affected his ability to work.

3.  The RO shall then review the claims 
file and ensure that the foregoing 
development actions have been completed in 
full.  In particular, the RO shall review 
the VA examination report and determine 
whether it is in compliance with these 
remand directives, and is otherwise 
adequate for rating purposes.  If it is 
not, return the claims file to the 
examiner for further opinion or 
examination, as appropriate.  

4.  After completing any further 
development as may be indicated by any 
response received upon remand, the RO shall 
readjudicate the Veteran's claims for an 
initial compensable rating for bilateral 
tinea pedis, an initial rating in excess of 
10 percent for bilateral pes planus, an 
initial rating in excess of 30 percent for 
headaches, a rating in excess of 70 percent 
for PTSD, and a TDIU.  Such readjudication 
should be based on all lay and medical 
evidence of record.  If the claims remain 
denied, issue a Supplemental Statement of 
the Case (SSOC) to the Veteran and his 
representative which addresses all relevant 
law and all evidence associated with the 
claims file since the last SSOC.  Allow an 
appropriate period of time for response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed, and he has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate 
by attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


